Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 requires a limitation found in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Election/Restrictions
The election of group I claims 1-2 and 5-8 on 03/28/2022 is noted by the examiner. This is done with traverse. The restriction is upheld as a method for preparing a hydroxyl modified graphene is a different invention, and the common link is still found in prior art, see rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouffet et al (us 2011/0306527 A1) and Wu et al (US 2014/0342955 A1)
Regarding claims 1-2 and 6-8 Bouffet teaches a grease composition which contains:
A.A base oil in the amount of 50-90% of the composition, see p 27
B. antiwear agents and antirust agents  and antioxidants in the amount of up to 10% of the composition zinc dialkyldithiophosphate, sulfonated olefins molybdenum dithiocarbamates and others. See p 80-90.
C. a thickening agent that is a saponified lithium compound (p 35) fatty acid compound used in the amount of about less than 2% saponifying agent, see p 25, 17 and 18. Also see table 1 page 6 and example 1. The thickener is used in the amount of up to 15% of the composition, see p 28.
D. Other additives known in the art may also be used, see p 81.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
E. A solid lubricant used in the amount of up to 10% of the composition, see p 29.
Bouffet does not specifically state the use of a hydroxyl compound containing graphene.
We teaches a grease composition with a graphene additive. See abstract and p 4-5. The grease contains up from 0.001 to 10 wt % of a graphene compound. The graphene compound is modified (p 24) to contain hydroxyl and phenolic group, see p 25.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the graphene compound of Wu in the amount taught by Wu in the invention of Bouffet. Bouffet already call for use of additives known in the art and the graphene additive of Wu has the advantage of greatly improving the lubricating property of the grease, see p 32.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach the graphene compound including a quaternary ammonium salt.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        
/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771